Citation Nr: 1707348	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-26 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 11, 2016, and in excess of 50 percent thereafter for bilateral pes planus.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from September 12, 1956 to November 29, 1956. 

This matter comes before the Board of Veterans Appeals (Board) from June 2010 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of his hearing has been associated with the record.

In an August 2016 decision, the Board reopened and denied entitlement to service connection for low back, bilateral hip and bilateral disabilities.  The Board also denied entitlement to service connection for a kidney disorder and entitlement to an earlier effective date for service connection for bilateral pes planus.  The Board remanded the issues of entitlement to a higher initial rating for bilateral pes planus and entitlement to a TDIU for further development.  The Board acknowledges that in December 2016 the Veteran filed a motion for reconsideration of the denials in the August 2016 Board decision.  The motion for reconsideration has not been ruled upon and will be addressed in a separate manner.

In an October 2016 rating decision, the RO assigned the Veteran a 50 percent rating for his bilateral pes planus, effective October 11, 2016.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in February 2017 the Veteran submitted additional evidence in support of his claim for entitlement to a TDIU without a waiver of initial agency of jurisdiction review.  However, as the claim is remanded herein, such evidence can be considered on readjudication of the claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 11, 2016, the Veteran's bilateral pes planus was manifest by severe symptomatology.  

2.  Since October 11, 2016, the Veteran's bilateral pes planus has been manifest by pronounced symptomatology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to October 11, 2016, and in excess of 50 percent thereafter for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, Social Security Administration records and post-service private treatment records have been associated with the claims folder.  

The Veteran was afforded VA examinations in May 2010, May 2013 and October 2016.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral pes planus in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board notes that the rating criteria for disabilities of the feet are not based on range of motion.  Therefore, such testing would not provide any relevant information to allow the Board to rate the Veteran's disability.  As such, an additional remand is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in June 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the August 2016 Board remand directives which included affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his bilateral pes planus is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's bilateral pes planus is under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flat foot.  Under Diagnostic Code 5276, a noncompensable evaluation is warranted for pes planus with mild symptoms such as those that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.  A 20 percent evaluation is warranted for unilateral severe symptoms, and a 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2010.  The Veteran reported that he has had bilateral foot pain for many years.  The Veteran reported that he has been treated by a podiatrist.  The examiner noted a 2002 note from the Veteran's podiatrist that refers to a hammertoe deformity.  It was noted that he did not wear custom insoles or custom shoes.  The Veteran reported toenail trimming by the podiatrist which his wife now does.  It was noted that the Veteran was a diabetic, had been diagnosed with diabetic neuropathy and reported numbness in his toes but not in the upper extremities.  He reported pain of both feet, usually left greater than right.  He described the pain as a mild toothache.  The Veteran reported that it is always present.  It was noted that the Veteran did not have weakness or stiffness of the foot.  He reported that pain occurs on the inside of the ankle.  It was noted that the Veteran was indicating the medial malleolus and just posterior.  He also indicated the Achilles and at the plantar surface at the calcaneus.  He described overall fatigue and lack of endurance.  The examiner noted that the Veteran's symptoms were stable at rest, standing or walking.  

The Veteran reported that foot; hip and back pain limited walking distance to 80 yards.  The Veteran gave the example that walking from his driveway to the road, about 40 yards, may take twice the amount of time it should.  However, returning back to his home the next 40 yards may take up to 15 minutes when he stops and rests.  He reported the condition does not flare up other than pain with walking, requiring rest.  The Veteran reported that symptoms are consistent on a day-to-day basis.  The Veteran reported that he uses a cane as needed, especially in winter on slippery surfaces.  There were no hospitalizations or surgery for the foot condition.  He reported the condition of his feet limits activities, limits time spent standing to approximately five minutes and limits walking.  He reported that he has felt unsteady.  He reported that he uses a rail or leans against the wall if he has to go up or down stairs carrying items.  He reported no further injury to the feet.  The examiner noted that records indicate that the Veteran reported problems with balance and vertigo.

Physical examination of the right foot showed that the right foot was held externally rotated at 45 degrees when sitting.  This was asymmetrical when compared to the left, which was held rotated 10 degrees.  There was tenderness present to palpation at the right Achilles.  Also, posterior at the medial malleolus, less at the lateral malleolus and there was pain present on the plantar surface at the calcaneus.  Otherwise, the Veteran reported no pain.  He had good motion through the toes.  There was no deformity of the toe noted.  There was flattening of the longitudinal arch decreased when weight-bearing.  The Achilles was in alignment.  Mid and forefoot were in alignment.  The navicular was prominent.  Skin was intact without significant callus.  Sensation altered in a stocking distribution greater on the right than the left.  

Regarding the left foot, range of motion at the ankle was through 15 degrees, dorsiflexion 25 degrees, plantar flexion range was maintained times three, the same range of motion present on the right ankle.  It was noted that pain limited motion.  Tenderness was present similar to the right ankle, medial malleolus just posterior along the Achilles was present with palpation and not greatly increased with manipulation medial and lateral.  There was tenderness present at the plantar surface at the calcaneus and lateral ankle posterior to the malleolus.  There was no edema noted and tenderness in other areas of the foot. There were no significant calluses.  When comparing shoe wear, there was increased wear on the left shoe at the heel, lateral.  The Veteran reported that he did not wear these shoes very often and that they were obtained at a second hand store.  Skin was intact and the skin was warm.  There was no significant toe deformity.  There was good range of motion at the first toe.  There was no hallux valgus.  Achilles was in alignment, non-tender with medial and lateral manipulation was tender with pressure posterior.  Mid and forefoot were in alignment.  Longitudinal arch was decreased and did not significantly change with weight-bearing.  X-rays of both feet showed degenerative changes in the ankle, hind and fore foot with pes planus and hammertoe deformity.  The examiner diagnosed bilateral pes planus and degenerative joint disease.

On his June 2010 notice of disagreement the Veteran reported that he takes Percocet every night and has serious side effects from this.  

A January 2011 private treatment record shows that the Veteran was treated for bilateral lower extremity pain.  The Veteran reported a dull aching pain which was worse in the evenings in both of his feet.  On physical examination, he had severe bilateral pes planovalgus with severe dorsolateral peritalar subluxation.  This clinically appeared worse on the right than on the left.  He had bilateral prominent accessory naviculars.  Motor exam was 5/5 in dorsiflexion, eversion and plantar flexion although he has some difficulty with testing due to pain.  He did appear to have weakness of resisted inversion.  This weakness was bilateral.  He was quite tender over the accessory navicular.  There was some erythema.  There were no ulcerations.  There were no surgical scars at the level of the foot or ankle.  He was also somewhat diffusely tender over the Achilles tendon and in the subfibular/sinus tarsi region.  He had some restriction of range of motion of his subtalar joint with approximately 10 degrees of eversion and very limited inversion.  Ankle range of motion was from approximately 10 degrees of dorsiflexion with the knee extended.  This improved to approximately neutral with the knee flexed.  He had approximately 25 degrees of plantar flexion.  This was bilateral.  He was somewhat tender over the anterior aspect of his ankle bilaterally.

In a January 2011 statement, a private physician diagnosed, in relevant part, bilateral severe posterior tibial tendon dysfunction with dorsolateral peritala subluxation and accessory navicular and bilateral midfoot arthritis.  The examiner noted that the Veteran did have some component of diabetic neuropathy which was unrelated to the pes planovalgus, posterior tibial dysfunction, accessory navicular, etc.  The physician noted that this was likely responsible for some of his pain at night and certainly for the numbness in his toes.  The physician noted that a third but also related issue would be some possible degree of dysvacularity of his feet with nonpalpable pulse.  He noted that this was unrelated to service and likely age and diabetes related.  

A February 2012 private treatment record shows that the Veteran was noted as having back pain that radiated down the back of his legs to his feet.  It was noted that the Veteran continued with numbness and tingling in his legs, however, this was more so related to diabetic neuropathy.  The Veteran was diagnosed with multilevel lumbar spondylolysis and bilateral lower extremity radiculitis.  

Another February 2012 private treatment record shows that it was noted that the Veteran continued to have numbness and tingling in his legs as well as his feet however, this was related to diabetic neuropathy.  

The Veteran was afforded a VA general examination in May 2013.  The examiner diagnosed bilateral pes planus and degenerative joint disease bilateral feet.  The Veteran reported constant pain in both feet of 6/10 with occasional increase to 8-9/10 with no known aggravating factors, however standing five minutes or walking over 30 yards would make his feet hurt more.  It was noted that the Veteran takes oxycodone in the evening for all his bodily pains.  The Veteran reported that the pain is 2/10 after he takes his pills.  The Veteran has pain on use of his feet that was accentuated by use.  There was no pain on manipulation of the feet.  There was no indication of swelling on use.  The Veteran did not have characteristic calluses.  The Veteran's symptoms were not relieved by arch supports.  The Veteran had extreme tenderness of the plantar surface of both feet.  There was decreased longitudinal arch on weight bearing of both feet.  There was objective evidence of marked deformity of the foot on the right.  There was marked pronation of the foot on the right.  This condition was not improved by orthopedic shoes or appliances.  The weight-bearing line did not fall over or medial to the great toes.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasms of the Achilles tendon on manipulation.  The examiner noted that the Veteran had prominent navicular bones on both sides in the medial foot.  X-rays revealed arthritis.  

A March 2015 private "Statement of Certifying Physician for Therapeutic Footwear" indicated that the Veteran had a foot deformity and poor circulation.  The Veteran was noted as needing custom-molded shoes and/or inserts.  An accompanying private treatment record noted that there were nonpalpable pedal pulses bilaterally with non-pitting edema.  There was decreased range of motion of the metacarpophalangeal joint.  Muscle strength and tone were normal.  Inspection and palpation of the bones, joints, and muscles was unremarkable, with no reports of pain or tenderness.  Neurological testing also was normal.  The assessment included pes planus, hallux limitus, plantar fascial fibromatosis, hammertoes, and edema.

In an April 2016 statement, a private physician noted that the Veteran had suffered several falls over the years due to numbness in his feet.  She noted that it gives him an uneven platform which makes it difficult for him to maintain balance.  

At the June 2016 Board hearing, the Veteran testified that he has this "fantastic" pain that will wake him up at night and it's from his ankle or Achilles tendon on both feet.  The Veteran also reported that he does not wear shoe inserts because he could not find any that fit him properly.  

In a September 2016 statement, a private physician noted that the she performed an evaluation of the Veteran's feet and ankles.  She noted that the Veteran has fallen at least five times since April due to his imbalance and decreased proprioception in his feet.  

The Veteran was afforded another VA examination in October 2016.  The examiner diagnosed flat feet and degenerative arthritis.  The examiner noted the Veteran's reported history from the May 2013 VA examination.  The Veteran reported that his pain was progressively getting worse and interfering with daily performance with mobility.  The Veteran reported that he sees a chiropractor on a regular basis.  It was noted that he is also diabetic and has diabetic neuropathy.  It was noted that he was given diabetic shoe inserts which he was unable to wear because of pressure and associated pain.  He reported that recently he was also having problems with his balance and gait stability.  It was noted that he had fallen but no injury was sustained.  He was currently using a walker all the time.  He reported that when he uses two rails he is able to negotiate steps at home.  He reported that he currently sleeps in his bed.  He described two types of pain one more constant ache aggravates on weight bearing and the other one is more burning type sensation which comes and goes.  The examiner noted that the Veteran also has chronic back pain secondary to back injury.  

It was noted that recent x-rays did show degenerative joint disease in both feet.  It was also noted that any weight bearing on his feet caused increase pain.  The Veteran reported flare-ups that impact the function of the foot in that prolonged standing for more than a minute and walking more than 15 feet caused increase pain.  The Veteran had functional loss or functional impairment of the foot due to problems with standing and walking.  The Veteran had pain on use of feet accentuated on use.  The Veteran had pain on manipulation of the feet accentuated by manipulation.  There was no indication of swelling on use.  The Veteran did not have characteristic callouses.  The Veteran had extreme tenderness of plantar surfaces on one or both feet that was not improved by orthopedic shoes or appliances.  

The Veteran had decreased longitudinal arch height of one or both feet on weight-bearing.  There was objective evidence of marked deformity of both feet.  There was marked pronation of both feet that was not improved by orthopedic shoes or appliances.  The weight bearing line fell over or medial to the great toes on both feet.  The examiner noted that the Veteran had prominent navicular bones right more than left.  The Veteran had "inward" bowing of the Achilles tendon of both feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  The Veteran did not have Morton's neuroma or metatarsalgia.  The Veteran had a hammertoe on the right but no toes were affected.  The Veteran did not have hallux valgus, hallux rigidus or pes cavus.  The Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  The examiner noted that the Veteran had weakness of dorsiflexion of the big toes with decreased sensation in both toes absent patellar and ankle reflexes bilaterally with loss of hair both legs.  The examiner noted that the findings were more consistent with possible diabetic neuropathy.  

There was pain on physical examination of both feet.  There functional loss or limitation of motion due to excess fatigability, incoordination, pain on movement, pain on weight bearing, deformity, instability of station, disturbance of locomotion, interference with standing and lack of endurance.  There was functional loss during flare-up and when the foot was used repeatedly over a period of time in that during pain the Veteran is unable to stand or walk longer period.  The examiner noted that the Veteran has some burning pain, numbness, weakness and decreased balance in both lower extremities.  The examiner noted that the Veteran constantly uses a walker for support because of unsteady gait and decrease in standing balance.  

X-rays showed arthritis and the examiner noted that according to the Veteran, an EMG was done outside VA facility many years ago and he was told that he has evidence of diabetic neuropathy.  The examiner noted that he found a note in the records to confirm this.  The examiner noted that on physical assessment when compared to his last evaluation done 2013, the Veteran had increase in pain complaint and decrease range of motion and deformity both feet right more than left.  It was noted that he is taking more OxyContin and his activity performance has significantly decreased to standing less than a minute compared to 5 minutes in 2013.  His walking distance had also decreased to 10 to 15 feet compared to 15 yards.  He was now constantly using his walker versus occasional use of walker in 2013.  It was noted that the Veteran was now 78 years old and has multiple medical problems including insulin-dependent diabetes with diabetic neuropathy documented in medical treatment records outside VA facility.  

Based on the above, the Board finds that a rating in excess of 30 percent prior to October 11, 2016, and in excess of 50 percent thereafter for bilateral pes planus is not warranted.  

In this regard, prior to October 11, 2016, the Board acknowledges that the May 2013 VA examination found that the Veteran had extreme tenderness of the plantar surfaces that was not relieved with orthotics.  However, the May 2013 VA examination also specifically found that the Veteran did not have marked pronation, marked inward displacement and severe spasm of the tendo-Achilles on manipulation.  Additionally, the evidence of record at this time is also against such findings.  Therefore, even when taking into consideration the Veteran's pain and functional limitations, the Board finds that prior to October 11, 2016, the Veteran's symptoms did not more closely approximate the criteria contemplated in the 50 percent criteria.  

The Board has considered whether the Veteran's bilateral pes planus may be rated under another diagnostic code during this period; however, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's pes planus, or flat feet, is a listed condition under Diagnostic Code 5276, VA has a duty to apply that diagnostic code to his disability and determine the appropriate disability rating.  Therefore, a rating in excess of 30 percent under a different diagnostic code during this period is not warranted.  

In regard to the 50 percent rating since October 11, 2016, as noted above, a 50 percent rating is the maximum rating available under this diagnostic code and for all other diagnostic codes for the feet.  

The Board acknowledges that the Veteran has been noted as having tingling and numbness in his feet that has caused him to fall on several occasions.  The Veteran was also noted as having dysvacularity of the feet.  However, the most probative evidence of record shows that these symptoms are related to his non-service connected diabetic neuropathy and/or to ageing.   

The Board also acknowledges that the Veteran has also been diagnosed with degenerative arthritis and hammertoes without any toes being affected.  However, the evidence of record is against a finding that these are separate and distinct diagnoses that are related to his military service or to his service-connected bilateral pes planus that warrant separate compensable ratings.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertension.  See 38 C.F.R. § 3.159 (a)(1) (2016).  

Thus, the claim for ratings higher than those already assigned must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Other Considerations

EXTRA-SCHEDULAR - 38 C.F.R. § 3.321(b)(1)

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral pes planus with the established criteria found in the rating schedule.  The Board has considered the Veteran's neurological symptoms.  However, as noted above those symptoms are etiologically related to non-service connected disabilities.  The Board has also considered the Veteran's reports that he has side effects due to the pain medication he takes for his feet.  However, the Board finds that Veteran has not described any exceptional or unusual features of his disability and there is no objective evidence that any manifestations are unusual or exceptional.  Furthermore, the evidence of record is against a finding that the Veteran's pes planus has caused marked interference from work or frequent hospitalizations.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to October 11, 2016, and in excess of 50 percent thereafter for bilateral pes planus is denied.  


REMAND

In February 2017, the Veteran submitted a TDIU application which identified his most recent employer.  The Board notes that this application has not been considered by the RO nor has the RO attempted to request information from the Veteran's most recent employer as identified on the application.  Therefore, a remand is necessary to address the February 2017 TDIU application.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send Requests for Employment Information (VA Form 21-4192) to each of the Veteran's identified former employers.  Seek clarification as to the nature of the Veteran's duties, the nature of any employment accommodations made as the result of disability, and the reason(s) why employment ended.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


